Citation Nr: 1040054	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability. 

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty May 1967 to March 1970.  He is 
the recipient of a Purple Heart Medal in addition to several 
other awards.   
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which declined to reopen the Veteran's service connection claim 
for a lumbar spine disability.  In May 2010, the Veteran 
presented testimony in a Travel Board hearing before the 
undersigned; a copy of the transcript has been associated with 
the claims folder. 

The issue of service connection for a lumbar spine disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied service 
connection for a lumbar spine disability; the Veteran did not 
appeal this determination within one year of being notified.

2.  Evidence received since the June 2001 rating decision raises 
a reasonable possibility of substantiating the claim of service 
connection for a lumbar spine disability.




CONCLUSIONS OF LAW

1.  The June 2001 RO decision that denied service connection for 
a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000). 

2.  New and material evidence sufficient to reopen the claim of 
service connection for a lumbar spine disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a June 2001 rating decision, the RO denied service connection 
for a lumbar spine disability, characterized as chronic low back 
pain.  The Veteran was informed of that decision and he did not 
file a timely appeal.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  As a timely of the appeal of the June 2001 decision was 
not filed, that decision denying service connection is final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

The claim of entitlement to service connection for lumbar spine 
disability may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed this application to 
reopen his claim in March 2005.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment and personnel 
records.  In denying the Veteran's service connection claim in 
June 2001, the RO noted that service treatment records were 
negative for any treatment for a spine disability during service.  

To reopen the claim, the new evidence must show that the Veteran 
has a lumbar spine disability related to service.

Evidence received since the last final decision for the claim of 
service connection for a lumbar spine disability includes 
treatment records for a current lumbar spine disability and 
several medical opinions.  In particular, there are letters from 
three different physicians who have indicated that based on the 
Veteran's assertion that during service he fell approximately 15 
feet from a helicopter onto his back that it was possibly that 
his current spine disability was related to that incident.  See 
April 2005 letter from G. P, D.O, May 2005 letter from R.G. Jr, 
M.D, and May 2005 letter from E.G.S., M.D.  

These medical opinions constitute evidence that is both new and 
material, as some of the opinions suggest that the Veteran's 
current lumbar spine disability may be related to an incident in 
service.  These opinions have been presumed credible for the 
purpose of determining whether to reopen the claim.  The new 
evidence was not previously considered by agency decision makers, 
is not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303 
(2010).  Accordingly, the claim for service connection for a 
lumbar spine disability is reopened.

Based on the foregoing, the Board concludes that sufficient 
evidence has been submitted to reopen the claim for service 
connection for a lumbar spine disability.  See 38 C.F.R. § 
3.156(a) (2010).  To this extent, the appeal is granted. 


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a lumbar spine 
disability; to that extent only, the appeal is allowed.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran asserts that his current lumbar spine disability was 
incurred as a result of falling 15 feet from a helicopter onto 
his back during service.  As noted above, the Veteran currently 
has a lumbar spine disability.  There are multiple conflicting 
opinions as to the relationship of his current lumbar spine 
disability and service.  In addition to the three letters above 
suggesting a possible link between a current disability and 
active service, the records contains several VA reports that 
contain negative etiological opinions.  Specifically, a January 
2006 VA examiner noted that the Veteran's current spine symptoms 
were not aggravated, irritated, or caused by active duty.  
Another VA examiner reviewed the case and similarly concluded 
that it was less likely that the Veteran's current lumbar spine 
stenosis was the result of injury during service.   

In light of the conflicting medical evidence regarding the 
etiologically relationship between the Veteran's current back 
disability and his military service, the Board Is of the opinion 
that a new VA examination would be probative.  On remand, he 
should be afforded an examination to determine the etiology of 
his current lumbar spine disability, to include any relationship 
to the in-service incident as asserted by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.	The RO must schedule the Veteran for an 
examination to ascertain the nature and 
etiology of his current lumbar spine 
disability, including specifically, an 
assessment as to whether it is 
etiologically related to service.  The 
claims file and a copy of this Remand must 
be made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that current lumbar 
spine disability is causally or 
etiologically related to the Veteran's 
period of active service, including the 
Veteran's reports of falling from a 
helicopter.  

The examiner should provide a rationale for 
the opinion provided and reconcile his/her 
opinion with any contradictory evidence of 
record to include the various statements 
from private physicians submitted by the 
Veteran in support of his claim.  The 
examiner should also address the lay 
assertions that the Veteran's current 
lumbar spine disability is related to 
service, including the incident in which he 
fell from a helicopter.

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, he/ she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot be 
made without resorting to speculation.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	Then, after ensuring any other necessary 
development has been completed, the RO 
should readjudicate the Veteran's claim.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


